Name: Council Regulation (EC) No 2135/97 of 24 July 1997 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade policy;  political geography;  international trade
 Date Published: nan

 Avis juridique important|31997R2135Council Regulation (EC) No 2135/97 of 24 July 1997 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community Official Journal L 300 , 04/11/1997 P. 0001 - 0014COUNCIL REGULATION (EC) No 2135/97 of 24 July 1997 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas an Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community of the one part, and the Russian Federation, of the other part (1), entered into force on 1 February 1996; whereas the Partnership and Cooperation Agreement between the European Communities and their Member States and the Russian Federation signed in Corfu on 24 June 1994 will, on its entry into force, replace the Interim Agreement;Whereas the situation relating to imports of certain steel products from the Russian Federation into the Community has been the subject of thorough examination and whereas on the basis of relevant information supplied to them, the Parties have concluded an Agreement in the form of an Exchange of Letters (2) which establishes a double-checking system without quantitative limits for the period between the date of entry into force of this Regulation in 1997 and 31 December 1999, unless both Parties agree to terminate the system earlier,HAS ADOPTED THIS REGULATION:Article 11. For the period running from the date on which this Regulation enters into force to 31 December 1999, in accordance with the provisions of the abovementioned Agreement in the form of an Exchange of Letters, imports into the Community of certain steel products covered by the EC and ECSC Treaties originating in the Russian Federation, as listed in Appendix I, shall be subject to the presentation of a surveillance document conforming to the model shown at Appendix II issued by the authorities in the Community.2. For the period running from the date on which this Regulation enters into force to 31 December 1999, imports into the Community of the steel products originating in the Russian Federation and listed in Appendix I shall, in addition, be subject to the issue of an export document issued by the competent Russian authorities. The export document shall conform to the model shown in Appendix III. It shall be valid for exports throughout the customs territory of the Community. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped.3. An export document will not be required for goods originating in the Russian Federation already shipped before the date on which this Regulation enters into force, provided that the destination of such products is not changed from a non-Community destination and that those products which, under the prior surveillance regime applicable in 1997, could be imported only on presentation of a surveillance document are in fact accompanied by such a document.4. Shipment is considered to have taken place on the date of loading on to the exporting means of transport.5. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'combined nomenclature`, or in abbreviated form 'CN`). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community.6. The competent authorities of the Community undertake to inform the Russian Federation of any changes in the Combined Nomenclature (CN) in respect of products covered by this Agreement before their date of entry into force in the Community.Article 21. The surveillance document referred to in Article 1 (1) shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise.2. A surveillance document issued by one of the competent national authorities listed in Appendix IV shall be valid throughout the Community.3. The importer's application for a surveillance document shall include the following elements:(a) the name and full address of the applicant (including telephone and telefax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT;(b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers);(c) the full name and address of the exporter;(d) the exact description of the goods, including:- their trade name,- the combined nomenclature (CN) code(s),- the country of origin,- the country of consignment;(e) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by combined nomenclature heading;(f) the cif value of the goods in ecus at the Community frontier by combined nomenclature heading;(g) whether the products concerned are seconds or of substandard quality (3);(h) the proposed period and place of customs clearance;(i) whether the application is a repeat of a previous application concerning the same contract;(j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters:'I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community.`The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill.4. Surveillance documents may be used only for such time as arrangements for liberalization of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:- the period of validity of the surveillance document is hereby fixed at four months,- unused or partly used surveillance documents may be renewed for an equal period.5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity.Article 31. A finding that the unit price at which the transaction is effected exceeds that indicated in the import document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the import document by less than 5 % shall not preclude the release for free circulation of the products in question.2. Applications for import documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant.Article 41. Within the first 10 days of each month, the Member States shall communicate to the Commission:(a) details of the quantities and values (calculated in ECU) for which import documents were issued during the preceding month;(b) details of imports during the month preceding the month referred to in subparagraph (a).The information provided by Member States shall be broken down by product, CN code and by country.2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant an import document.Article 5Any notices to be given hereunder shall be given to the Commission of the European Communities and shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.Article 6 Committee1. In the implementation of this Regulation, the Commission shall be assisted by a committee composed of representatives of the Member States and chaired by a representative of the Commission.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication,- the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the first indent.Article 7 Final provisionsAmendments to the Appendices which may be necessary to take into account modifications to the Annex or Appendices attached to the said Agreement in the form of an Exchange of Letters, or amendments made to Community rules on statistics, customs arrangements, common rules for imports or import surveillance, shall be adopted in accordance with the procedure laid down in Article 6.Article 8This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 1997.For the CouncilThe PresidentM. FISCHBACH(1) OJ L 247, 13. 10. 1995, p. 2.(2) See page 37 of this Official Journal.(3) Under the criteria given in Commission communication concerning identification criteria of non-prime steel products from third countries applied by customs services of Member States (OJ C 180, 11. 7. 1991, p. 4).ANNEX APPENDIX I List of products subject to double-checking without quantitative limits RUSSIAN FEDERATION Cold-rolled narrow strip of a width not exceeding 500 mm7211 23 997211 29 507211 29 907211 90 90Grain non-oriented electrical sheet7211 23 917225 19 107225 19 907226 19 107226 19 307226 19 90Grain-oriented electrical sheet7226 11 90APPENDIX II >START OF GRAPHIC>EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT>END OF GRAPHIC>>START OF GRAPHIC>EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT>END OF GRAPHIC>APPENDIX III >START OF GRAPHIC>>END OF GRAPHIC>>START OF GRAPHIC>>END OF GRAPHIC>APÃ NDICE IV - TILLÃ G IV - ANLAGE IV - Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  IV - APPENDIX IV - APPENDICE IV - APPENDICE IV - AANHANGSEL IV - APÃ NDICE IV - LISÃ YS IV - TILLÃ GG IV LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã ÃÃ  Ã Ã Ã ÃÃ  Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã ÃÃ  Ã ÃÃ  Ã Ã Ã Ã ÃÃ  Ã Ã Ã ÃÃ  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ Administration des relations Ã ©conomiquesQuatriÃ ¨me division: Mise en oeuvre des politiques commerciales internationales - Services «Licences »Rue GÃ ©nÃ ©ral Leman 60B-1040 BruxellesTÃ ©lÃ ©copieur: (32 2) 230 83 22Bestuur van de Economische BetrekkingenVierde Afdeling: Toepassing van het Internationaal Handelsbeleid - Dienst VergunningenGeneraal Lemanstraat 60B-1040 BrusselFax: (32 2) 230 83 22DANMARKErhvervsfremme StyrelsenSÃ ¸ndergade 25DK-8600 SilkeborgFax: (45) 87 20 40 77DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft, Dienst 01Postfach 51 71D-65762 Eschborn 1Fax: (49) 61 96-40 42 12Ã Ã Ã Ã Ã Ã Ã °Ã ¯Ã µÃ ±Ã £Ã ¥Ã Ã ¯ Ã Ã ¨Ã ­Ã ©Ã ªÃ Ã ² Ã Ã ©Ã ªÃ ¯Ã ­Ã ¯Ã ¬Ã Ã ¡Ã ²Ã Ã ¥Ã ­Ã ©Ã ªÃ  Ã Ã ±Ã ¡Ã ¬Ã ¬Ã ¡Ã ´Ã ¥Ã Ã ¡ Ã Ã Ã .Ã Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § Ã Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã ©Ã ¾Ã ­ Ã Ã ®Ã ¹Ã ´Ã ¥Ã ±Ã ©Ã ªÃ ¯Ã ½ Ã Ã ¬Ã °Ã ¯Ã ±Ã Ã ¯Ã µÃ Ã ¯Ã ±Ã ­Ã Ã ±Ã ¯Ã µ 1GR-105 63 Ã Ã ¨Ã Ã ­Ã ¡Ã Ã Ã «Ã ¥Ã ¶Ã ¡Ã ®: (301) 328 60 29/328 60 59/328 60 39ESPAÃ AMinisterio de EconomÃ ­a y HaciendaDirecciÃ ³n General de CÃ ³mercio ExteriorPaseo de la Castellana, 162E-28046 MadridFax: (34 1) 5 63 18 23/349 38 31FRANCESERIBE3-5 rue Barbet-de-JonyF-75357 Paris 07 SPTÃ ©lÃ ©copieur: (33 1) 43 19 43 69IRELANDLicensing UnitDepartment of Tourism and TradeKildare StreetIRL-Dublin 2Fax: (353 1) 676 61 54ITALIAMinistero del Commercio con l'esteroDirezione generale per la politica commerciale e per la gestione del regime degli scambiViale America 341I-00144 RomaTelefax: (39 6) 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨resOffice des licencesBoÃ ®te postale 113L-2011 LuxembourgTÃ ©lÃ ©copieur: (352) 46 61 38NEDERLANDCentrale Dienst voor In- en UitvoerPostbus 30003Engelse Kamp 2NL-9700 RD GroningenFax: (31-50) 526 06 98Ã STERREICHBundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAuÃ enwirtschaftsadministrationLandstrasser HauptstraÃ e 55-57A-1030 WienFax: (43-1) 715 83 47PORTUGALDirecÃ §Ã £o-Geral do ComÃ ©rcio ExternoAvenida da RepÃ ºblica, 79P-1000 LisboaTelefax: (351-1) 793 22 10SUOMITullihallitusPL 512FIN-00101 HelsinkiTelekopio: +358-9 614 2852SVERIGEKommerskollegiumBox 6803S-113 86 StockholmFax: (46 8) 30 67 59UNITED KINGDOMDepartment of Trade and IndustryImport Licensing BranchQueensway House, West PrecinctBillingham, ClevelandUK-TS23 2NFFax: (44) 1642 533 557